Order entered October 24, 2012




                                                 In The
                                      Court of Ztppeat5
                            jfiftb 313i5tritt of 1lexa5 at 1Daffa5
                                        No. 05-12-01103-CV

              NATIONSBUILDERS INSURANCE SERVICES, INC., Appellant

                                                  V.

     HOUSTON INTERNATIONAL INSURANCE GROUP, LTD., ET AL., Appellee

                            On Appeal from the 134th District Court
                                      Dallas County, Texas
                                Trial Court Cause No. 12-06111

                                                 ORDER
       The Court has before it appellant's October 22, 2012 unopposed motion to seal redacted

portions of appellant's brief on accelerated appeal of order vacating arbitration award. The

Court GRANTS the motion and DIRECTS the Clerk of the Court to place the unredacted

version of appellant's reply brief under seal.